Exhibit 10.15

 



CONFIDENTIALITY, COLLABORATION & SUPPLY AGREEMENT

 

THIS CONFIDENTIALITY COLLABORATION & SUPPLY AGREEMENT ('Agreement') dated
December 1, 2013 ("Effective Date”) is entered into among TAIDA COMPANY, LLC, a
Delaware U.S.A. limited liability company (“Taida”) * XXXXXXXXX XXXXX XXXX
XXXXXXX XXXXXXXXX are collectively referred to as the “parties”.

 

 



RECITALS

 

WHEREAS Taida has developed proprietary audio headset technology; and

 

WHEREAS * xxxxx has expertise in the design, development, manufacture, assembly
and sales of polyurethane formulations and foam products including, without
limitation, *XXXXX bio-based polyurethane formulation; and

 

WHEREAS, * XXXXX is a manufacturer of polyurethane foam product and will
manufacture and supply to Taida wearable electronics, sensor product, or audio
product (including components and packaging of such product) incorporating or
using Taida intellectual Property including, without limitation, EarPuff® and
TaldaTOP™ audio headset products (collectively, the “Products”); and

 

WHEREAS the parties desire to enter into a collaborative contractual
relationship whereby* XXXXX will manufacture and supply to Taida the Products
leveraging Taida's proprietary audio headset technology and* XXXXXXX proprietary
bio-based polyurethane foam technology and, on the terms and conditions of this
Agreement a “Purpose”); and

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties, intending to be legally bound, agree as follows:

 



A. DEFINITIONS

 

1.In this Agreement, the following are defined terms:

 

(a)* XXXXXX means * XXXXX has developed certain information concerning the
manufacture and supply of polyurethane foam products which includes,without
limitation, concepts, samples,tooling, processes, Intellectual Property and
other confidential information.

 

(b)“Discloser” means (i) Taida with respect to the disclosure of the Taida
Information, (ii) * XXXX with respect to the disclosure of the * XXXXX
information and(iii) * XXXX with respect to the disclosure of the * XXXX
information.

 

(c)“Information” means (i) Taida Information with respect to the disclosure or
receipt of “Taida Information, (ii) * XXXXX Information with respect to the
disclosure or receipt of * XXXXX information, (iii) * XXX information with
respect to the disclosure or receipt of * XXX Information;

 



(d)"intellectual Property" means trademarks, trade names, know-how, show-how,
trade secrets, copyrights, patents and patent applications (whether or not
patented or reduced to practice), industrial design and other proprietary and
Intellectual property rights Including, but not limited to manufacturing,
processes, formulations, chemical compositions, venting technology and tooling
technology,

 

(e)"Products" has the meaning set forth in the Recitals of this Agreement;

 

(f)"Purpose" has the meaning set forth in the Recitals of this Agreement;

 



(g)"Recipient" means (i) Taida and its Affiliates with respect to the receipt of
*XXXX Information and *XXXX Information, (ii) *XXXXX and its Affiliates with
respect to the receipt of Taida Information and *XXX Information, and (iii) *XXX
and Its Affiliates with respect to the receipt of Taida Information and *XXX
Information;

 

(h)"Talda Information" means Taida has developed certain Information concerning
the XXXXXXXXXXXXXXXXX *

 



* Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. The omitted text has been
filed separately with the Commission.

 



1

 

 



 

design and development of audio headset technology including, without
limitation, Products, designs, customers, Intellectual Property and other
confidential Information;

 

(j)“Taida Intellectual Property” means all Intellectual Property covering the
Products, whether owned or licensed by Taida. For greater certainty, Taida
Intellectual Property specifically excludes pre-existing Intellectual Property
of * XXXXX and *XXXXX and

 



(k)* XXXXXX means *XXXXX has developed certain proprietary and confidential
information in connection the design, development, manufacture, assembly and
sales of polyurethane formulations and foam products which includes, without
limitation, concepts, designs, formulations,composition, samples,
specifications, products, processes, tooling, Intellectual Property and other
confidential information;

 

 

B. CONFIDENTIALITY

 

2.Discloser shall at its discretion provide such Information to Recipient as is
required for the Purpose, Nothing in this Agreement obligates Discloser to make
any particular disclosure of Information.

 

3.All right, title end interest in and to the Information shall remain the
exclusive property of Discloser. No interest, license or any right respecting
the information, other than as expressly set out herein, is granted to Recipient
under this Agreement.

 

4.In the event that Discloser conveys to Recipient, or its subcontractors,
Information in the form of a sample or prototype, Recipient shall not reverse
engineer or analyse the sample or prototype for the purpose of determining the
nature of the composition of the sample or prototype without the consent of
Discloser.

 

5.Recipient shall not use the information in any manner except as reasonably
required for the Purpose.

 

6.The parties acknowledge and agree that the Information is confidential and
proprietary,

 

7.Recipient shall use all reasonable efforts to protect Discloser's interest in
the Information and keep it confidential, using a standard of care no less than
the degree of care that Recipient would be reasonably expected to employ for its
own similar confidential information, in particular, Recipient shall not,
directly or Indirectly, disclose, anew access to, transmit or transfer the
information to a third party without Discloser's prior written consent.
Recipient shall disclose the Information only to those of its employees, agents
and consultants who have a need to know the Information for the Purpose.
Recipient shell, prior to disclosing the Information to such employees, agents
and consultants, issue appropriate instructions to them to satisfy its
obligations herein and obtain their agreement to receive and use the Information
on a confidential basis on the same conditions as contained In this Agreement.

 

8.The Information shall not be copied, reproduced in any form or stored in a
retrieval system or data base by Recipient without the prior written consent of
Discloser, except For such copies and storage as may reasonably be required
internally by Recipient for the Purpose. For greater certainty, the limitations
set out in this Section 8 shall not apply to computer end data back-up systems
of general application in Recipient's business operations.

 

9.The confidentiality and non-disclosure obligations of Recipient under Part B
of this Agreement shell not apply to Information:

 



(a)which at the time of disclosure is readily available to the trade or the
public:

(b)which after disclosure becomes readily available to the trade or the public,
other than through a breach of this Agreement;

(c)which Is subsequently lawfully and in good faith obtained by Recipient from
an independent third party without breach of this Agreement, as shown by
documentation sufficient to establish the third party as a source of the
Information, and not obtained by the third party from Discloser;

 

XXXXXXXXXXXXXXXXXXXXX *

 

* Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. The omitted text has been
filed separately with the Commission.

 



2

 

 

 

(d)which Recipient can establish, by documented and competent evidence, was in
Its knowledge or possession prior to the date of disclosure of such Information
by Discloser;

 

(e)which is disclosed by Recipient with Discloser's specific and prior written
consent;

 

(f)which Recipient is by law required to disclose provided that Recipient will
give notice to Discloser and will allow Discloser the opportunity to contest
such disclosure.

 

10.Recipient shall, upon request of Discloser, immediately return the
Information and all copies thereof in any form whatsoever to Discloser, and
delete the Information from all retrieval systems and databases (i.e. active
electronic media), provided that one copy of all such Information may be
retained by the Recipient's legal advisors solely for purposes of referencing
its compliance with its obligations hereunder.

 

11.Due to the valuable and proprietary nature of the Information to Discloser,
the confidentiality obligations assumed by Recipient hereunder shell continue
during the term of this Agreement and, upon the expiration or termination of
this Agreement, For a period of five (5) years thereafter and shall be unlimited
in territory. Notwithstanding the forgoing, if any Information is a trade
secret, the confidentiality obligations assumed by Recipient hereunder shall
continue for the life of the trade secret.

 

C. TERM, TERMINATION & DESIGNATED REPRESENTATIVES

 

12.Term. Unless terminated earlier in accordance with this Section 13, the term
of this Agreement shall be for a period of three (3) years commencing on the
Effective Date ("Initial Term') and, unless a party terminates the Agreement by
written notice given at least thirty (30) days before the expiration of the
Initial Term, this Agreement shall automatically renew for successive one (1)
year terms ("Renewal Term(s)") which Renewal Term(s) may be terminated by any
party (with or without reason or cause) at any time on written notice to the
other parties. For the purpose of this Agreement, the initial Term and the
Renewal Term(s) (it any) shall be collectively referred to as the "Term".

 

Notwithstanding the foregoing, to the extent permitted by applicable law, this
Agreement shell terminate for a party automatically in the event that (a) that
party enters Into voluntary bankruptcy proceedings or (b) involuntary bankruptcy
proceedings are instituted against that party which are not dismissed within
thirty (30) days or such longer period as may be permitted by the other parties.

 



13.Termination with Cause, If a party breaches this Agreement, the non-breeching
parties shell notify the breaching party In writing outlining in sufficient
detail the grounds for termination. If the breaching party cannot or is unable
to cure the breach within thirty (30) days of receiving such notice, the
non-breaching parties may terminate this Agreement upon further written notice
to the breaching party.

 

14.Effect of Expiration or Termination. In addition to any obligations hereunder
which, by their terms, are intended to survive the expiration or termination of
this Agreement, the obligations under Sections 1 to 11 (inclusive), Sections 17,
18 and 19, Section 22, and Sections 23 to 31 (Inclusive) shall survive such
expiration or termination.

 

15.Designated Representatives for the Agreement. Each party will designate
representatives who will be the primary contacts) among the parties to oversee
the operation or Purpose of this Agreement. Each party may change its designated
representative(s) by providing written notice to the other parties. The parties
designated representatives for this Agreement are:



 

 

XXXXXXXXXX * Taida: Randy Granovetter XXXXXXXX *

 

16.Executive Review. During the Term, two (2) executive members from each party
shall meet periodically (e.g. every six (6) months or more frequently if
required) to review the progress of the parties under this Agreement.

 

 

XXXXXXXXXXXXXXXXX *

 



* Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. The omitted text has been
filed separately with the Commission.

 



3

 

 



D. COLLABORATION AND SUPPLY

 

17.*XXXXXXX Obligations. During the Term, *XXXXX and its wholly-owned
subsidiaries agree to:

 

(a)supply polyurethane formulations for the manufacture of the Products
including, without limitation, XXXXX proprietary BioFoam™ polyurethane
formulation;

 

(b)exclusively supply the Biofoam™ polyurethane formulation to Taida for in-ear
and on-ear Products for a period of three years;

 

(c)Issue * XXXXX quote and Conditions of Sale to Taida for the supply of its
polyurethane formulations including, without limitation, pricing and payment
terms; and

 

(d)work with Taida to investigate and explore global manufacturing
opportunities. For purposes of this Section, both parties agree to act
reasonably, diligently and good faith In the circumstances.

 

For the purposes of Section 17, * XXXXX and its wholly-owned subsidiaries are
free to sell the BioFoam™ formulation for products and service unrelated to
in-ear and on-ear Products.

 



18.Talda Obligations. During the Term, Taida, its subsidiaries, related entities
and/or subcontractors (collectively "Taida"), agree to:

 

(a)exclusively purchase all polyurethane formulations from *XXXXX for the
manufacture end supply of any in-ear and on-ear Products worldwide for a period
of three (3) years,

 

(b)compensate * XXXXX for Taida's polyurethane formulation requirements in
accordance with the * xxxxx quote and Conditions of Sale; and

 

(c)offer * XXXX the right of first refusal to manufacture and supply its
Products outside of the U.S.A. and Canada.

 

For the purposes of Section 18, Taida is free to purchase polyurethane
formulations from third parties for applications unrelated to in-ear and on-ear
Products.

 

19.* XXXXX During the Term, *XXXX Its wholly-owned subsidiaries agree to:

 



(a)exclusively purchase all polyurethane formulations from * XXXXX for the
manufacture and supply of any in-ear and on-ear Products fora period of three
(3) years;

 

(b)pay * XXXXX for polyurethane formulation requirements for the manufacture and
supply of Products in accordance with the quote and conditions of sale; and

 

(c)manufacture and supply Products to Taida in accordance with a separate
agreement between Taida and * XXXXX

 

E. INTELLECTUAL PROPERTY AND OWNERSHIP/ LIMITATION OF LIABILITY

 

20.“Pre-existing Intellectual Property” means all Intellectual Properly owned,
conceived, developed, first reduced to practice or otherwise made or acquired
(collectively, "Invented') by a party prior to the Effective Date, or outside of
this Agreement, and all modifications, adjustments or Improvements thereto by
whomever Invented.

 

21.Intellectual Property Ownership. All Pre-existing Intellectual Property of
each party will remain the exclusive property of that party and, except as
specifically provided in this Agreement, no party will acquire any rights or
Interests in the other party's Pre-existing Intellectual Property.

 

22.LIMITATION OF LIABILITY. UNDER NO CIRCUMSTANCES SHALL ANY PARTY BE LIABLE TO
THE OTHER FOR LOSS OF USE OR PROFITS OR OTHER INDIRECT COLLATERAL, SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES, WHETHER SUCH CLAIMS ARE FOUNDED
IN TORT OR CONTRACT.





 



* Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. The omitted text has been
filed separately with the Commission.

 



4

 



 



F. GENERAL

 

23.In the event of any dispute or disagreement arising from or relating to this
Agreement (or the breach thereof), the parties shall use their reasonable
efforts to settle the dispute or disagreement. To this effect, the parties shall
consult and negotiate with each other in good faith and, recognizing their
respective interests, attempt to reach a just and equitable solution
satisfactory to all parties.

 

24.If any provision of this Agreement is determined to be invalid or
unenforceable in whole or In pare such invalidity or unenforceability shall
attach only to such provision and all other provisions hereof shell continue in
full force and effect.

 

25.This Agreement is not intended to create any joint venture, partnership or
agency relationship among the parties, and no party has the authority to make
any statement, representation or commitment of any kind or take any action
binding upon the other parties, without the other partys' prior written consent.

 

26.Save and except for the Term Sheet between *XXXXX this Agreement constitutes
the entire agreement among the parties with respect to the subject matter hereof
and cancels and supersedes any prior understandings and agreements between the
parties with respect thereto. There are no representations, warranties, terms,
conditions, undertakings or collateral agreements, express, implied or
statutory, between the parties other than as expressly set forth in this
Agreement. This Agreement may be modified or amended only by way of a written
amendment executed by all the parties.

 

27.This Agreement may not he assigned by any party without the prior written
consent of the other party.

 

28.This Agreement shall enure to the benefit of and be binding upon the parties
and their respective successors and permitted assigns. To the extent that this
Agreement applies to the subsidiaries, related entities and/or subcontractors of
a party, that party shall cause its subsidiaries, related entities and/or
subcontractors to comply with the provisions of this Agreement applicable to
such subsidiaries, related entitles and/or subcontractors,

 

26.Any demand, notice or other communication required or permitted to be given
in connection with this Agreement shall be given In writing and shall be given
by personal delivery or by electronic means of communication addressed to the
recipient as follows:



 

*



XXXXXXXXXXXXX

XXXXXXXXXXXXX

To Taida at:

Taida Company, LLC

5668 Caminllo Consuelo

La Jolla, CA 62037

U.S.A.

Attention: Randy Granovetter

Email: randy.granovetter@voiceassislcom

 

   

 



or to such other address, individual or electronic communication number or email
address as may be designated by notice given by any party to the other In
accordance with this Section 31. Any demand, notice or other communication given
by personal delivery shall be conclusively deemed to have been given on the date
of actual delivery thereof and, If given by facsimile or email, on the dale of
transmittal thereof if given during the normal business hours of the recipient
or on the business day during which such normal business hours next occur If not
given during such hours on any day.

 

 



* Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. The omitted text has been
filed separately with the Commission.

 



5

 

 



.

 

30.This Agreement shall be governed by end construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

 

31.This Agreement may be executed in two or more identical counterparts, each of
which shall be deemed to be an original and all of which taken together shell be
deemed to constitute the Agreement when a duly authorized representative of each
party has signed a counterpart. Each party agrees that the delivery of the
Agreement by facsimile or other electronic form shall have the same force and
effect as delivery or original signature and that each party may use such
facsimile or electronic signatures as evidence of the execution and delivery of
the Agreement by all parties to the same extent that an original signature could
be used.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date.

 

 

*

XXXXXXXXXXXXX

XXXXXXXXXXXXX

Taida Company, LLC

 

By: /s/ Randy Granovetter

Name: Randy Granovetter

Position Chairman/ CEO

 

   

 

 

* Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. The omitted text has been
filed separately with the Commission.

 



6

 